72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jose SORIANO, Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, District Director, Appellee.
No. 95-2324NE.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 8, 1995.Filed Dec. 21, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jose Soriano is a citizen of El Salvador.  After his arrest under a final deportation order, Soriano filed a 28 U.S.C. Sec. 2241 habeas petition challenging the order.  The district court scheduled a hearing on the petition and stayed the deportation order's execution.  Soriano was deported before the district court issued the stay, however.  Soriano later filed an amended habeas petition, again attacking his deportation order.  The district court denied Soriano's amended petition, and Soriano appeals.  We conclude the district court properly denied Soriano's petition for lack of jurisdiction.  Courts only have jurisdiction to review a deportation order after an alien's forcible deportation when the record reveals a colorable due process claim.  8 U.S.C. Sec. 1105a(c) (1988);  Camacho-Bordes v. INS, 33 F.3d 26, 28 (8th Cir.1994).  The district court found the record did not reveal a colorable due process claim in Soriano's case.  We have reviewed the record and Soriano's arguments and concluded the district court's decision is correct.  Seeing no useful purpose in further discussion, we affirm.  See 8th Cir.  R. 47B.